NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 13, 2017* 
                                 Decided April 14, 2017 
                                              
                                          Before 
 
                     JOEL M. FLAUM, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge 
                      
                     ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 16‐4087 
 
PAT SCHOTTLER,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Western District of Wisconsin.
                                                  
      v.                                         No. 16‐cv‐415‐jdp 
                                                  
STATE OF WISCONSIN, et al.,                      James D. Peterson, 
      Defendants‐Appellees.                      Judge. 

                                        O R D E R 

       Pat Schottler appeals the dismissal of his complaint alleging that his First 
Amendment right to free speech was violated when a librarian whom he sought to date 
obtained a “harassment injunction” against him in Wisconsin state court. The district 
court determined that the Rooker–Feldman doctrine barred the suit and dismissed the 
case. We affirm. 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐4087                                                                          Page 2 
 
       According to Schottler’s complaint, a librarian at a public library twice turned 
him down for a date. He continued to visit the library and wrote to the local newspaper 
about the rejection. The newspaper forwarded his letter to the librarian, who hired an 
attorney and obtained from a Wisconsin state court an injunction that prohibited 
Schottler from contacting her or causing anyone to contact her. The injunction, Schottler 
believes, restricts him from speaking to the press about the state court’s proceedings. 
Schottler unsuccessfully appealed through the state courts to the Supreme Court of 
Wisconsin, which denied review. Rickard v. Schottler, 887 N.W.2d 895 (Wis. 2016).     

       Schottler then filed this suit against the librarian, her attorney, and the State of 
Wisconsin, contending that all three violated the First Amendment by restricting his 
free‐speech rights. He sought an order that would (1) uphold his “constitutional right to 
ask a girl out on a date or write the newspaper” and (2) declare the injunction “null and 
void.” The district court concluded that Schottler’s suit was barred by the Rooker‐Feldman 
doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 
U.S. 413 (1923).   

       On appeal Schottler generally challenges the district court’s dismissal. The court, 
however, properly dismissed his complaint based on Rooker‐Feldman. That doctrine bars 
federal district courts from exercising jurisdiction over cases like Schottler’s that are 
brought by state‐court losers complaining of injuries caused by state‐court judgments 
rendered before the district court proceedings commenced. See Exxon‐Mobil Corp. v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Sykes v. Cook Cty. Circuit Court Prob. Div., 
837 F.3d 736, 742 (7th Cir. 2016). Schottler now disclaims asking the district court to 
review the state court’s injunction, but the source of his alleged injuries is the 
injunction’s prohibition against speaking to the librarian and the press, and he may not 
circumvent the effect of Rooker‐Feldman by casting his complaint as a federal civil‐rights 
action. Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 997 (7th Cir. 2000). 

       We have considered Schottler’s remaining arguments and conclude that none has 
merit. The judgment of the district court dismissing Schottler’s complaint is AFFIRMED, 
and Schottler’s motions to file a supplemental brief and memorandum are DENIED.